DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation “the aperture” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations including, but not limited to: the critical points, the thicknesses of the first through sixth lens at the height of ½ HXP, and the horizontal distance ETL must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (U.S. Patent Publication 2018/0074291).
With regard to independent claim 1, Chang et al teaches an optical image capturing system (page 1, paragraph [0002]), from an object side to an image side, comprising: a first lens  with refractive power (Figure 1, element 110 and page 10, paragraph [0109], lines 1-2); a second lens with refractive power (Figure 1, element 120 and page 10, paragraph [0114], lines 1-2); a third lens with refractive power (Figure 1, element 130 and page 10, paragraph [0117], lines 1-2); a fourth lens with refractive power (Figure 1, element 140 and page 11, paragraph [0140], lines 1-2); a fifth lens with refractive power (Figure 1, element 150 and page 11, paragraph [0125], lines 1-2); a sixth lens with refractive power (Figure 1, element 160 and page 12, paragraph [0160], lines 1-2); and an image plane for infrared light (page 27, claim 1, line 14-16); wherein the optical image capturing system comprises the six lenses with refractive power (Figure 1); at least one lens among the first lens to the sixth lens has a positive refractive power (page 16, Table 1, Focal Length data for lens 2, lens 4 and lens 5); and satisfying the conditional expressions 0.5 ≤ f/HEP ≤ 1.8; 0 deg < HAF ≤ 50; and 0.2 ≤ SETP/STP < 1, as defined (page 16, Table 1 and page 12, paragraph [0142], line 9).
With regard to dependent claim 2, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging capturing system satisfying the conditional expression SPI ≤ 440 cycles/mm, as defined (page 15, paragraph [0175], lines 14-17).
With regard to dependent claim 3, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging capturing system satisfying the conditional expression SPI ≤ 220 cycles/mm, as defined (page 15, paragraph [0175], lines 14-17).
With regard to dependent claim 4, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging capturing system satisfying the conditional expression 0.2 ≤ EIN/ETL < 1, as defined (page 12, paragraph [0141], line 9).
With regard to dependent claim 5, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging capturing system satisfying the conditional expression 0.2 ≤ SETP/EIN < 1, as defined (page 12, paragraph [0142], line 9).
With regard to dependent claim 6, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging capturing system satisfying the conditional expression IN12 < IN 34, as defined (page 16, Table 1, Thickness data for Surfaces 2, 3 and 7).
With regard to dependent claim 9, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging capturing system satisfying the conditional expression 0.2 ≤ InS/HOS ≤ 1.1, as defined (page 13, paragraph [0153], line 13).
With regard to independent claim 10, Chang et al teaches an optical image capturing system (page 1, paragraph [0002]), from an object side to an image side, comprising: a first lens  with refractive power (Figure 1, element 110 and page 10, paragraph [0109], lines 1-2); a second lens with refractive power (Figure 1, element 120 and page 10, paragraph [0114], lines 1-2); a third lens with refractive power (Figure 1, element 130 and page 10, paragraph [0117], lines 1-2); a fourth lens with refractive power (Figure 1, element 140 and page 11, paragraph [0140], lines 1-2); a fifth lens with refractive power (Figure 1, element 150 and page 11, paragraph [0125], lines 1-2); a sixth lens with refractive power (Figure 1, element 160 and page 12, paragraph [0160], lines 1-2); and an image plane for infrared light (page 27, claim 1, line 14-16); wherein the optical image capturing system comprises the six lenses with refractive power (Figure 1); at least one surface of at least one of the six lenses has at least one inflection point (page 3, paragraph [0027], lines 1-2);  at least one lens among the first lens to the sixth lens has a positive refractive power (page 16, Table 1, Focal Length data for lens 2, lens 4 and lens 5); and satisfying the conditional expressions 0.5 ≤ f/HEP ≤ 1.5; 0 deg < HAF ≤ 50; and 0.2 ≤ EIN/ETL < 1, as defined (page 16, Table 1 and page 12, paragraph [0141], line 9).
With regard to dependent claim 11, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an optical imaging capturing system satisfying the conditional expressions MTFQ0 ≥ 0.01; MTFQ3 ≥ 0.01; and MTFQ7 ≥ 0.01, as defined (page 15, paragraph [0175], lines 12-13).
With regard to dependent claim 12, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an optical imaging capturing system satisfying the conditional expression 0.5 ≤ HOS/HOI ≤ 6, as defined (page 13, paragraph [0154], line 12).
With regard to dependent claim 13, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an optical imaging capturing system comprising an aperture stop, wherein the aperture stop is in front of an image side of the third lens (Figure 1, element 100).
With regard to dependent claim 14, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an optical imaging capturing system wherein the image-side surface of the second lens on the optical axis is a convex surface (page 10, paragraph [0114], line 4).
With regard to dependent claim 15, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an optical imaging capturing system wherein the object-side surface of the fifth lens on the optical axis is a convex surface (page 11, paragraph [0125], line 3).
With regard to dependent claim 18, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an optical imaging capturing system wherein each of the first lens to the sixth lens is made of plastic (page 10, paragraph [0109], line 2; page 10, paragraph [0114], line 2; page 10, paragraph [0117], line 2; page 11, paragraph [0120], line 2; page 11, paragraph [0125], line 2; and page 12, paragraph [0134], line 2).
With regard to dependent claim 19, Chang et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 10, and further teaches such an optical imaging capturing system satisfying the conditional expression 0.5 ≤ f/HEP ≤ 1.4, as defined (page 16, Table 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9-11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 18 and 20 of U.S. Patent Number 10,459,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical image capturing system as outlined below:
U.S. Patent Application 16/848,464
U.S. Patent Number 10,459,198
Claim 1
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses of the first lens to the sixth lens at height of 1/2 HXP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of ETP1 to ETP6 described above is denoted by SETP, thicknesses of the first lens to the sixth lens on the optical axis are respectively denoted by TP1, TP2, TP3, TP4, TP5 and TP6, a sum of TP1 to TP6 described above is denoted by STP, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.8; 0 deg < HAF ≤ 50; and 0.2 ≤ SETP/STP < 1.
Claim 1
An optical image capturing system, from an object side to an image side, comprising: a first lens element with positive refractive power; a second lens element with negative refractive power; a third lens element with negative refractive power; a fourth lens element with positive refractive power; a fifth lens element with positive refractive power; a sixth lens element with negative refractive power; and an image plane; wherein the optical image capturing system comprises only six lenses with refractive power, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least two lenses among the first through the  sixth lens elements have at least one inflection point on at least one surface thereof; focal lengths of the first through the sixth lens elements are fl, f2, f3, f4, f5 and f6, respectively, a focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is HEP, a distance on an optical axis from an axial point on an object side of the first lens element to an axial point on the image plane is HOS, a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses in parallel with an optical axis of the first through sixth lens elements at a distance from the optical axis of 1/2 HEP respectively are ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of ETP1 to ETP6 described above is SETP, thicknesses of the first through the sixth lens elements on the optical axis respectively are TP1, TP2, TP3, TP4, TP5 and TP6, a sum of TP1 to TP6 described above is STP, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.9; 0 deg < HAF ≤ 150; and 0.5 ≤ SETP/STP < 1, and wherein the first lens element has a convex object-side surface, the third lens element has a convex object-side surface, the fifth lens element has a convex image-side surface, and the sixth lens element has a convex object-side surface and a concave image-side surface.


Claim 9
The optical image capturing system according to claim 1, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS, and the following condition is satisfied: 0.2 ≤ InS/HOS ≤ 1.1.
Claim 9
The optical image capturing system of claim 1, further comprising and aperture stop, a distance from the aperture to the image plane on the optical axis is InS, an imaging sensing device is disposed on the image plane, a distance perpendicular to the optical axis between each of the inflection points and the optical axis is HIF, and the following relationships are satisfied: 0.1 ≤ InS/HOS ≤ 1.1 and 0 ≤ HIF/HOI ≤ 9.
Claim 10
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, at least one surface of at least one of the six lenses has at least one inflection point, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a distance on the optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on the optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HXP to the image plane is denoted by ETL, a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HXP to a second coordinate point on the image side of the sixth lens at height of 1/2 HXP is denoted by EIN, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.5; 0 deg < HAF ≤ 50; and 0.2 ≤ EIN/ETL < 1.
Claim 10
An optical image capturing system, from an object side to an image side, comprising: a first lens element with positive refractive power; a second lens element with negative refractive power; a third element lens with negative refractive power; a fourth lens element with positive refractive power; a fifth lens element with positive refractive power; a sixth lens element with negative refractive power; and an image plane; wherein the optical image capturing system comprises only six lens elements with refractive power, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least two lenses among the first through the  sixth lens elements have at least one inflection point on at least one surface thereof; focal lengths of the first through the sixth lens elements are fl, f2, f3, f4, f5 and f6, respectively, a focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is HEP, a distance on an optical axis from an axial point on an object side of the first lens element to an axial point on the image plane is HOS, a half maximum angle of view of the optical image capturing system is denoted by HAF, a horizontal distance on parallel with the optical axis from a coordinate point on the object-side surface of the first lens element at a distance from the optical axis of ½ HEP to the image plane is ETL, a horizontal distance in parallel with the optical axis from a coordinate point on the object side of the first lens at the distance from the optical axis  of 1/2 HEP to a coordinate point on the image side of the sixth lens at height of 1/2 HEP is denoted by EIN, and the following relations are satisfied: 1.0 ≤ f/HEP ≤ 1.9; 0 deg < HAF ≤ 150; and 0.2 ≤ EIN/ETL < 1, and wherein the first lens element has a convex object-side surface, the third lens element has a convex object-side surface, the fifth lens element has a convex image-side surface, and the sixth lens element has a convex object-side surface and a concave image-side surface.
Claim 11
The optical image capturing system according to claim 10, wherein the contrast transfer rates (MTF values) with spatial frequencies of 110 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI of infrared light spectrum on the image plane may be respectively denoted by MTFQO0, MTFQ3 and MTFQ7, and the following conditions are satisfied: MTFQ0 ≥ 0.01; MTFQ3 ≥ 0.01; and MTFQ7 ≥ 0.01.

Claim 18
The optical image capturing system of claim 10, wherein the contrast transfer rates of modulation transfer with space frequencies of 110 cycles/mm of a visible light at the optical axis, 0.3 HOI, and 0.7 HOI are respectively denoted by MTFQO0, MTFQ3 and MTFQ7, and the following relations are satisfied: MTFQ0 ≥ 0.02; MTFQ3 ≥ 0.01; and MTFQ7 ≥ 0.01.

Claim 20
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, at least one surface of at least one of the six lenses has at least one inflection point, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a distance on the optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on the optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HXP to the image plane is denoted by ETL, a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HXP to a second coordinate point on the image side of the sixth lens at height of 1/2 HXP is denoted by EIN, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.5; 0 deg < HAF ≤ 50; and 0.2 ≤ EIN/ETL < 1.
Claim 20
An optical image capturing system, from an object side to an image side, comprising: a first lens element with positive refractive power; a second lens element with negative refractive power; a third element lens with negative refractive power; a fourth lens element with positive refractive power; a fifth lens element with positive refractive power; a sixth lens element with negative refractive power; and an image plane; wherein the optical image capturing system comprises only six lens elements with refractive power and at least three lens elements of the six lens elements are made of glass material, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least three lenses among the first through the sixth lens elements respectively have at least one inflection point on at least one surface thereof; focal lengths of the first through the sixth lens elements are fl, f2, f3, f4, f5 and f6, respectively, a focal length of the optical image capturing system is f, an entrance pupil diameter of the optical image capturing system is HEP, a half maximum angle of view of the optical image capturing system is denoted by HAF,  a distance on an optical axis from an axial point on an object side of the first lens element to an axial point on the image plane is HOS, a horizontal distance in parallel with the optical axis from a coordinate point on the object-side surface of the first lens element at a distance from the optical axis of ½ HEP to the image plane is ETL, a horizontal distance in parallel with the optical axis from a coordinate point on the object side of the first lens at the distance from the optical axis  of 1/2 HEP to a coordinate point on the image side of the sixth lens at height of 1/2 HEP is denoted by EIN, and the following relations are satisfied: 1.0 ≤ f/HEP ≤ 1.9; 0 deg < HAF ≤ 150; and 0.2 ≤ EIN/ETL < 1, and wherein the first lens element has a convex object-side surface, the third lens element has a convex object-side surface, the fifth lens element has a convex image-side surface, and the sixth lens element has a convex object-side surface and a concave image-side surface.



Claims 1, 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 19 of U.S. Patent Number 10,816,765. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical image capturing system as outlined below:

U.S. Patent Application 16/848,464
U.S. Patent Number 10,816,795
Claim 1
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses of the first lens to the sixth lens at height of 1/2 HXP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of ETP1 to ETP6 described above is denoted by SETP, thicknesses of the first lens to the sixth lens on the optical axis are respectively denoted by TP1, TP2, TP3, TP4, TP5 and TP6, a sum of TP1 to TP6 described above is denoted by STP, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.8; 0 deg < HAF ≤ 50; and 0.2 ≤ SETP/STP < 1.
Claim 1
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; 
a sixth lens with refractive power; a first image plane, which is an image plane specifically for visible light and perpendicular to an optical axis, and through focus modulation transfer rates (MTF) of the central field of view of the first image plane having a maximum value at a first spatial frequency; and a second image plane, which is an image plane specifically for infrared light and perpendicular to the optical axis, and through focus modulation transfer rates (MTF) of the central field of view of the second image plane having a maximum value at the first spatial frequency; wherein the optical image capturing system has only six lenses with refractive powers, and the optical image capturing system has a maximum image height HOI on the first image plane that is perpendicular to the optical axis, and there is at least one lens having positive refractive power among the first lens to the sixth lens, the focal lengths of the six lenses are respectively fl, f2, f3, f4, f5 and f6, and a focal length of the optical image capturing system is f and an entrance pupil diameter of the optical image capturing system is HEP, there is a distance HOS on the optical axis from an object side of the first lens to the first image plane, there is a distance InTL on the optical axis from the object side of the first lens to an image side of the sixth lens, a half maximum angle of view of the optical image capturing system is HAF, a distance on the optical axis between the first image plane and the second image plane is FS, there is at least one lens made of the plastic material among the first lens to the sixth lens, thicknesses of the first lens through the sixth lens at a height of 1/2 HEP and parallel to the optical axis are respectively ETP1, ETP2, ETP3, ETP4, ETPS and ETP6, a sum of ETP1 to ETP6 is SETP, thicknesses of the first lens through the sixth lens on the optical axis are respectively TP1, TP2, TP3, TP4, TP5 and TP6, a sum of TP1 to TP6 is STP, and the optical image capturing system meets the following conditions: : 1.0 ≤ f/HEP ≤ 10.0; 0 deg < HAF ≤ 150 deg; and 0.2 ≤ SETP/STP < 1 and |FS| ≤ 15μm .
Claim 2
The optical image capturing system according to claim 1, wherein a wavelength of the infrared light ranges from 700 nm to 1300 nm, and a first spatial frequency is denoted by SP1, and the following condition is satisfied: SP1≤440 cycles/mm. 
Claim 2
The optical image capturing system of claim 1, wherein a wavelength of the infrared light ranges from 700 nm to 1300 nm, and a first spatial frequency is expressed as SP1, and the following condition is satisfied: 
SP1≤440 cycles/mm.
Claim 10
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, at least one surface of at least one of the six lenses has at least one inflection point, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a distance on the optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on the optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HXP to the image plane is denoted by ETL, a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HXP to a second coordinate point on the image side of the sixth lens at height of 1/2 HXP is denoted by EIN, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.5; 0 deg < HAF ≤ 50; and 0.2 ≤ EIN/ETL < 1.
Claim 10
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; wherein an image side thereof on an optical axis is a convex surface; a fourth lens with refractive power; a fifth lens with refractive power; wherein an object side thereof on an optical axis is a convex surface; a sixth lens with refractive power; a first image plane, which is an image plane specifically for visible light and perpendicular to an optical axis, and through focus modulation transfer rates (MTF) of the central field of view of the first image plane having a maximum value at a first spatial frequency; and the first spatial frequency being 110 cycles/mm; and a second image plane, which is an image plane specifically for infrared light and perpendicular to the optical axis, and through focus modulation transfer rates (MTF) of the central field of view of the second image plane having a maximum value at the first spatial frequency, and the first spatial frequency being 110 cycles/mm; wherein the optical image capturing system has only six lenses with refractive powers, and the optical image capturing system has a maximum image height HOI on the first image plane that is perpendicular to the optical axis, there is at least one lens having positive refractive power among the first lens to the sixth lens, the focal lengths of the six lenses are respectively fl, f2, f3, f4, f5 and f6, and a focal length of the optical image capturing system is f and an entrance pupil diameter of the optical image capturing system is HEP, there is a distance HOS on the optical axis from an object side of the first lens to the first image plane, there is a distance InTL on the optical axis from the object side of the first lens to an image side of the sixth lens, a half maximum angle of view of the optical image capturing system is HAF, the  distance on the optical axis between the first image plane and the second image plane is FS, the distance on the optical axis between a first coordinate point at a height of ½ HEP on the object side of the first lens and the first image plane is ETL, the distance parallel to the optical axis between a second coordinate point at a height of ½ HEP on the image side of the sixth lens and the first coordinate point at a height of ½ HEP on the object side of the first lens is EIN and the optical image capturing system meets the following conditions: : 1 ≤ f/HEP ≤ 10.0; 0 deg < HAF ≤ 150 deg; and 0.2 ≤ EIN/ETL < 1 and |FS| ≤ 15μm .

Claim 19
The optical image capturing system of claim 10, wherein at least one lens among the first lens to the sixth lens has at least three inflection point on at least one surface thereof.



Claims 1, 5 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 10 and 18 of U.S. Patent Number 9,897,781. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical image capturing system as outlined below:

U.S. Patent Application 16/848,464
U.S. Patent Number 9,897,781
Claim 1
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on an optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses of the first lens to the sixth lens at height of 1/2 HXP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of ETP1 to ETP6 described above is denoted by SETP, thicknesses of the first lens to the sixth lens on the optical axis are respectively denoted by TP1, TP2, TP3, TP4, TP5 and TP6, a sum of TP1 to TP6 described above is denoted by STP, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.8; 0 deg < HAF ≤ 50; and 0.2 ≤ SETP/STP < 1.
Claim 1
An optical image capturing system, in order along an optical axis from an object side to an image side, comprising: a first lens having refractive power; a second lens having refractive power; a third lens having refractive power; a fourth lens having refractive power; a fifth lens having refractive power; a sixth lens having refractive power; a seventh lens having refractive power; and an image plane; wherein the optical image capturing system consists of the seven lenses with refractive power, at least one lens among the first to seventh lenses has positive refractive power; each lens of the first to seventh lenses has an object-side surface, which faces the object side, and an image-side surface, which faces the image side; wherein the optical imaging capturing system satisfies : 1.0 ≤ f/HEP ≤ 10.0; 0 deg < HAF ≤ 150 deg; and 0.5 ≤ SETP/STP < 1; where f is a focal length of the optical imaging capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HOS is a distance on the optical axis between a point on an object-side surface of the first lens where the optical axis passes through and a point on the image plane where the optical axis passes through: HAF is a half of a maximum field angle of the optical image capturing system; ETP1, ETP2, ETP3, ETP4, ETP5, ETP6 and ETP7 are respectively a thickness at the height of 1/2 HEP of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens and the seventh lens; SETP is a sum of the aforementioned ETP1 to ETP7; TP!, TP2, TP3, TP4, TP5, TP6 and TP7 are respectively a thickness of the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens on the optical axis; STP is a sum of the aforementioned TP1 to TP7.
Claim 5
The optical image capturing system according to claim 1, wherein a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the sixth lens at height of 1/2 HEP is denoted by EIN, and the following condition is satisfied: 0.2 ≤ SETP/EIN < 1.
Claim 3
The optical image capturing system of claim 2, wherein the optical image capturing system further satisfies: 0.3 ≤ SETP/EIN < 1.
Claim 9
The optical image capturing system according to claim 1, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS, and the following condition is satisfied: 0.2 ≤ InS/HOS ≤ 1.1.
Claim 9
The optical image capturing system of claim 1, further comprising and aperture and an image sensor, wherein the image sensor is provided on the image plane, the optical image capturing system further satisfying 0.1 ≤ InS/HOS ≤ 1.1; and 0 ≤ HIF/HOI ≤ 0.9; where InS is a distance on the optical axis between the aperture and the image plane.
Claim 10
An optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, at least one surface of at least one of the six lenses has at least one inflection point, a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI, at least one lens among the first lens to the sixth lens has positive refractive power, focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6, respectively, and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, the exit pupil diameter of image side of the sixth lens is denoted by HXP, a distance on the optical axis from an object side of the first lens to the image plane is denoted by HOS, a distance on the optical axis from the object side of the first lens to the image side of the sixth lens is denoted by InTL, a half maximum angle of view of the optical image capturing system is denoted by HAF, a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HXP to the image plane is denoted by ETL, a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HXP to a second coordinate point on the image side of the sixth lens at height of 1/2 HXP is denoted by EIN, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.5; 0 deg < HAF ≤ 50; and 0.2 ≤ EIN/ETL < 1.
Claim 10
An optical image capturing system, in order along an optical axis from an object side to an image side, comprising: a first lens having negative refractive power; a second lens having refractive power; a third lens having refractive power; a fourth lens having refractive power; a fifth lens having refractive power; a sixth lens having refractive power; a seventh lens having refractive power; and an image plane; wherein the optical image capturing system consists of the seven lenses with refractive power, at least one lens among the first to seventh lenses is made of glass; a maximum height for image formation on the image plane is denoted as HOI; each lens among the first to seventh lenses has an object-side surface, which faces the object side, and an image-side surface, which faces the image side; the object-side surface or the image-side surface of each of at least one lens among the first lens to the seventh lens has at least one inflection point thereon; at least one lens among the second lens to the seventh lens has positive refractive power;  wherein the optical imaging capturing system satisfies : 1.0 ≤ f/HEP ≤ 10.0; 0 deg < HAF ≤ 150 deg; and 0.2 ≤ EIN/ETL < 1; where f is a focal length of the optical imaging capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HOS is a distance on the optical axis between a point on an object-side surface of the first lens where the optical axis passes through and a point on the image plane where the optical axis passes through: HAF is a half of a maximum field angle of the optical image capturing system; ETL is a distance in parallel with the optical axis between a coordinate point at a height of ½ HEP on the object-side surface of the first lens and the image plane; EIN is a distance in parallel with the optical axis between the coordinate point at the height of ½ HEP on the object-side surface of the first lens and a coordinate point at a height of ½ HEP on the image-side surface of he seventh lens.
Claim 11
The optical image capturing system according to claim 10, wherein the contrast transfer rates (MTF values) with spatial frequencies of 110 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI of infrared light spectrum on the image plane may be respectively denoted by MTFQO0, MTFQ3 and MTFQ7, and the following conditions are satisfied: MTFQ0 ≥ 0.01; MTFQ3 ≥ 0.01; and MTFQ7 ≥ 0.01.
Claim 18
The optical image capturing system according to claim 10, wherein the optical image capturing system further satisfies: MTFQ0 ≥ 0.2; MTFQ3 ≥ 0.01; and MTFQ7 ≥ 0.01 where HOI is a maximum height for image formation perpendicular to the optical axis on the image plane; MTFQO0, MTFQ3 and MTFQ7 are respectively values of modulation transfer function of visible light in a spatial frequencies of 110 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane.



Allowable Subject Matter
Claims 7, 8, 16, 17 and  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  T
he prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 7 and 8, although the prior art teaches an optical image capturing system, from an object side to an image side, comprising: a first lens  with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power; at least one lens among the first lens to the sixth lens has a positive refractive power; and satisfying the conditional expressions 0.5 ≤ f/HEP ≤ 1.8; 0 deg < HAF ≤ 50; and 0.2 ≤ SETP/STP < 1, as defined, the prior art fails to teach such an optical image capturing system simultaneously satisfying the conditional expression: IN56 > IN45,a s defined and claimed in dependent claim 7; or IN45 > IN34, as defined and claimed in dependent claim 8.
With regard to dependent claims 16 and 17, although the prior art teaches an optical image capturing system, from an object side to an image side, comprising: a first lens  with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power; at least one surface of at least one of the six lenses has at least one inflection point;  at least one lens among the first lens to the sixth lens has a positive refractive power; and satisfying the conditional expressions 0.5 ≤ f/HEP ≤ 1.5; 0 deg < HAF ≤ 50; and 0.2 ≤ EIN/ETL < 1, as defined, the prior art fails to teach such an optical image capturing system wherein: an object-side surface of the fourth lens on the optical axis is a convex surface, and an image-side surface of the fourth lens on the optical axis is a convex surface, as claimed in dependent claim 16; or wherein the image-side surface of the fourth lens on the optical axis is a convex surface, as claimed in dependent claim 17.
With regard to dependent claims 21-25, an optical image capturing system, from an object side to an image side, comprising: a first lens with refractive power; a second lens with refractive power; a third lens with refractive power; a fourth lens with refractive power; a fifth lens with refractive power; a sixth lens with refractive power; and an image plane for infrared light; wherein the optical image capturing system comprises the six lenses with refractive power, at least one surface of at least one of the six lenses has at least one inflection point, at least one lens among the first lens to the sixth lens has positive refractive power, and the following conditions are satisfied: 0.5 ≤ f/HEP ≤ 1.5; 0 deg < HAF ≤ 50 deg; and 0.2 ≤ SETP/STP < 1, the prior art fails to teach such an optical image capturing system wherein each of the first lens to the fifth lens is made of plastic, as claimed in dependent claim 23; or  simultaneously satisfying he conditional expression: 0 mm < HOS ≤ 20 mm, as defined and claimed in dependent claim 21; SP1  ≤ 220 cycles/mm, as defined and claimed in dependent claim 22; IN12 > IN 34; IN45 > IN34; and IN56>IN34, as defined and claimed in dependent claim 24; or 0.2 ≤ InS/HOS ≤ 1.1, as defined and claimed in dependent claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
03 May 2022